Citation Nr: 1534375	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for vascular disease.

2.  Entitlement to service connection for nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this matter is now with the RO in New York, New York.

The Veteran's appeal originally included a claim for service connection for hearing loss; however, that claim was granted with an evaluation of 100 percent in a September 2014 rating decision.  Consequently, that issue is no longer on appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his vascular problem began in service when he had to stand 8 to 10 hours a day as a cook.  He also believes that his nerve damage, which he describes as being manifested by blurry vision, began when his vision was strained while serving in a tank.

The Veteran's service treatment records (STRs) are unavailable, except for one entry, and the RO issued a formal finding of unavailability of service treatment records in January 1995.  The Veteran claims that his conditions began in service and that he continues to experience the problems.  There are post-service treatment records documenting current treatment for vascular problems and nerve conditions beginning in the 1990s.  Given the unavailability of the Veteran's STRs, and in light of his reports of his in-service complaints and his post-service symptomatology, an examination and medical opinion as to these claims is needed.  38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any vascular disease or nerve damage, including blurry vision, that may be present.  The claims file and copies of all pertinent records must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any currently diagnosed vascular disease or nerve damage, including blurry vision, is etiologically related to the Veteran's active duty.

In providing the opinion, the examiner should consider the Veteran's report that his vascular problems began in service when he had to stand 8 to 10 hours per day as a cook, and his nerve damage began when his vision was strained.  The examiner is requested to provide a rationale for any opinion expressed.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.
 
2.  After completing the above action, the claim must be readjudicated.  If any of the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

